Exhibit 16.1 Chang G. Park, CPA, Ph. D. 2 SAN DIEGO, CALIFORNIA 92108-3707 TEL (858) 722-5953 FAX (858) 761-0341 (858) 433-2979 E-Mail changgpark@gmail.com September 3, 2010 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Ladies and Gentlemen I have read the statements included under Item 4.01(a) in the Form 8-K/A, datedSeptember 3, 2010 of Algoil, Inc. (the Company) to be filed with the Securities and Exchange Commission and I agree with such statements insofar as they relate to our dismissal. We have no knowledge about the appointment of Myler &Company LLC was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA Member of the California Society of Certified Public Accountants Registered with the Public Company Accounting Oversight Board
